[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION RE PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT  AND ORDER FOR PAYMENT
By complaint dated October 2, 2001, the plaintiff claims that the defendants owe tuition, as well as expenses for lost library books and supervised study programs on behalf of their minor child, Josef A. Fahey. The plaintiff alleges that the total amount due for the school year 2000-2001 is $4,862.73. The defendants each appeared pro se. Diedhra Burns filed an answer denying that the tuition and expenses were not paid and that the amount of money alleged by the plaintiff is owing. Michael Burns filed an answer denying that he was not the guardian of the child.
The plaintiff filed this Motion for Summary Judgment, with the requisite affidavit and supporting documents. The defendants failed to file a pleading in opposition, offer evidence to refute the plaintiff's claim, or to appear for argument on this motion. The court finds, however, that the billing statement provided by the plaintiff is incorrect. The "charge" column totals $22,198.13, and the "credit" column totals $19,920.40. The difference equals $2,277.73, not $4,862.73, as alleged by the plaintiff, and sworn to by Raymond Lynch, the business manager of the school. The court cannot account for this discrepancy, accordingly, an issue of fact exists.
The Motion for Summary Judgment is denied.
By the Court,
____________________, J. WOLVEN